DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regaring claim 1, the limitation reciting “an end of the drape is attached to and/or inside the container” is indefinite because when recites “attached to” is unclear if it means that is attached to the container or to what?  Is the end of the drape attached to any other structure or to any surface, i.e. interior or exterior of the container.  It is unclear if applicant meant that the end of the drape is attached to an unknown structure and also to the inside of the container, or to the unknown structure or the inside of the container.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 7, 9-11, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koren (5,971,916).
Claim 1
Koren discloses a device comprising a tubular drape (4) capable of covering surgical equipment; and a container (defined by combination of pieces 1, 2, and 6) adapted/capable to accommodate a substantial portion of the drape in an axially compressed state in a ring-shape (see figure 3); wherein the container comprises a first sheet (2) and a second sheet (6), wherein the first sheet and the second sheet are oppositely arranged, the first sheet having a first opening (see figure 2) and the second sheet having a second opening (61) (see figure 1 and column 5 lines 12-16), wherein the first opening is configured for withdrawal of the drape from the container, and wherein the first and the second openings are capable for passing the surgical equipment to be covered therethrough (see figure 3).  Koren further discloses an end of the drape is attached to and/or inside the container, and wherein another end of the drape is free and capable to be coupled with surgical equipment (see column 5 lines 65-67 and column 6 lines 1-2); and wherein the accommodated ring-shaped drape portion has a mechanical stiffness substantially contributing to the overall stiffness of the device.  The tubular drape folded inside the container, as shown in the figure 3, has to provide in some degree mechanical stiffness to the stiffness of the device.  Depending on the surgical equipment carried within the drape and the container, the openings would be capable of passing the surgical equipment therethrough.

Koren further discloses the container is radially inwardly open.  The container disclosed by Koren is radially open from the first/top and/or second/bottom sheets (see figure 3).
Claim 3
Koren further discloses the container has a ring-shaped dispensing/first opening (see figures 1 and 2).
Claim 7
Koren further discloses the first sheet comprises a dispensing lip (defined by inner edge of 19) at an edge region of the first opening, and an attachment portion (19) located radially outside of the dispensing lip, and wherein at the attachment portion the first sheet is connected to the second sheet (see figure 3).
Claims 9 and 10
Koren further discloses a handling portion (defined by 19) formed by the container (see figure 3).
Claim 11
Koren further discloses the first sheet and the second sheet are made of a film/cardboard or plastic material (see column 4 lines 21-24 and column 7 lines 1-2).
Claim 14
Koren further discloses cross-sectional geometries of the tubular drape, the accommodated ring-shaped drape portion, the first opening and the second opening are circular (see figures 1-4).
Claim 16

Claim 17
Koren further discloses the first and/or second sheet(s) are/is substantially free of perforations around their/its openings (see figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koren (5,971,916) as applied to claim 1 above, and further in view of Herzberg (5,078,483).
Claim 5
Koren does not disclose the drape made of a film and/or textile material, and wherein the accommodated drape portion is folded in an axial direction and/or the accommodated drape portion is crammed to form the ring-shape.  However, Herzberg discloses a drape (120) made of a film (see column 5 lines 56-57), and wherein an accommodated drape portion (130) is folded in an axial/longitudinal direction (defined by vertical direction from top to bottom of the drape portion 130) (see figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the drape of Koren for the drape disclosed by Herzberg 
Claim 6
Koren does not disclose the accommodated ring-shaped drape portion defines an axis, wherein an opening of the accommodated ring-shaped drape portion is configured for passing the surgical equipment therethrough, and the opening of the accommodated ring-shaped drape portion, the first opening and the second opening are substantially aligned relative to the axis.  However, Herzberg further discloses an accommodated ring-shaped drape portion defines an axis along longitudinal direction (140), wherein an opening of the accommodated ring-shaped drape portion (defined by opened space between folds of film 130) is configured for passing the surgical equipment therethrough, and the opening of the accommodated ring-shaped drape portion, the first opening and the second opening are substantially aligned relative to the axis (see figure above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the drape of Koren for the drape disclosed by Herzberg since it is recognize that both drapes are equivalent in the art used for covering surgical/camera equipment.  After Koren is modified by Herzberg, the opening of the cover in the container would be configured of passing the surgical equipment therethrough, and the opening of the accommodated ring-shaped drape portion, the first opening and the second opening are substantially aligned relative to the axis.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koren (5,971,916) as applied to claim 1 above, and further in view of Cheich (US 7,585,268).

Koren does not disclose the first sheet and the second sheet are adhesively connected or welded together, forming a closed seam, an open seam and/or multiple seams. However, Cheich discloses a tissue dispenser comprising a dispensing sheet (50) adhesively attached to the interior of top of the dispenser (see column 7 lines 65-67 and column 8 lines 1 -4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Koren having the first sheet adhesively attached to the top of the container for keeping the first sheet in a single position preventing from shifting within the interior of the container.  Regarding the second sheet being adhesively attached to the container, Koren discloses the second sheet being mechanically held within the interior of the container (see column 5 lines 12-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Koren having the second sheet adhesively attached to the interior bottom of the container for keeping the second sheet in a single position preventing from shifting within the interior of the container.
Claim 13
Koren does not disclose the first sheet and/or the second sheet is made from a flexible material. However, Cheich discloses a tissue dispenser including a dispensing sheet (44) of flexible material disposed in the interior of tissue housing (20) (see figures 3, 4 and column 7 lines 21 -32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Koren having the first sheet made from flexible material as taught by Cheich for easily .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koren (5,971,916) as applied to claim 1 above.
Koren discloses the tubular drape could have a length of 250cm long and could be tightly packed in a ring of 10cm diameter and 3cm width (see column 5 lines 8-11). Koren does not specifically discloses a ratio between the height of the accommodated ring-shaped drape portion and the corresponding length of the extended drape portion in an axial direction being between 1/50 and 1/150, preferably between 1/75 and 1/125. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Koren to have an open interior space with a desired relation with respect to the length of the drape depending on the size of the surgical device to be covered and protected by the tubular drape.

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive.  Regarding applicant’s argument with respect to the teachings of Koren, the examiner disagrees.  Koren discloses the container including a first opening (opening defined by interior edge of 19) and a second opening (defined by opening of 6) forming a ring assembly capable to pass a surgical equipment. The examiner points out that the language “configured for passing” is an intended use language and allows the adapted to accommodate a substantial portion of the drape in an axially compressed state in a ring shape” is an intended use limitation.  The container disclosed by Koren is capable to accommodate a portion of the drape in an axially compressed state in a ring shape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736